Citation Nr: 0843122	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  07-20 706	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military 
and Veterans Affairs


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
January 2003 to December 2003.

2.	On December 3, 2008, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  On December 3, 
2008, the Board received from the veteran's representative a 
copy of the veteran's statement, dated November 10, 2008, 
withdrawing this appeal.  The appellant has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


	(CONTINUED ON NEXT PAGE)




ORDER

The appeal is dismissed.




		
MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


